Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-14, 16-24 are considered allowable over the prior art, as the closest prior art cited in the information disclosure statement filed 4/7/2021, Izard, discloses an elevator passenger detector system comprising a sensor having a field of view in proximity to a door threshold of an entrance to an occupancy area, wherein the sensor is adapted to detect objects in the door threshold and a landing area proximate to the door threshold (Fig. 1). However, the field of view of the sensor is fixed, and there is mask data generated and applied to the sensor data (Fig. 9) so that only a portion of motion in the threshold that is in the field of view of the sensor is considered for varying door dwell time (Col. 4 lines 1-6). Izard does not explicitly teach, as in the present invention, that the sensor is operated based on a movement of a door in the door threshold, wherein operating the sensor comprises adjusting the field of view of the sensor as a door closes across the door threshold; and based at least upon detecting an object within a portion of the door threshold or the landing area, the sensor operable to signal a door operation controller to perform an action.







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837